RESTRICTED STOCK UNIT AGREEMENT
(Under the Kaman Corporation
2003 Stock Incentive Plan)


THIS AGREEMENT, made and entered into as of the ___ day of _______, 20___, by
and between KAMAN CORPORATION, a Connecticut corporation, with its principal
office in Bloomfield, Connecticut (the “Corporation”), and _________________,
(the “Participant”).


WITNESSETH:


WHEREAS, it has been determined that the Participant, who currently serves as
_________ of the Corporation, is an Eligible Person under the Corporation’s 2003
Stock Incentive Plan (the “Plan”);


WHEREAS, effective _________, the Corporation has granted a Restricted Stock
Unit Award to the Participant pursuant to the Plan and subject to the terms and
conditions set forth in this Agreement; and


WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Plan;


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements herein contained, the parties agree as follows:
 
Section 1.  Restricted Stock Unit Award.
 
(a) Subject to the terms and conditions of this Agreement and the Plan, the
Corporation hereby grants an Award of _________________ (_____) Restricted Stock
Units (the “Units”) to the Participant.  In consideration of the benefits
described in this Agreement, which Participant acknowledges are good, valuable
and sufficient consideration, the Participant agrees to comply with the terms
and conditions of this Agreement.  The Units and this Agreement are subject to
the terms and provisions of the Plan.  By executing this Agreement, the
Participant agrees to be bound by the terms and provisions of the Plan and this
Agreement.
 
(b) In order for this grant of the Units to take effect, the Participant must
execute and deliver a copy of this Agreement to the Vice President – Human
Resources of the Corporation at the Corporation’s offices in Bloomfield,
Connecticut within sixty (60) days of the date of this Agreement.  If the
Agreement is not executed and delivered as set forth herein, the Participant
shall not be entitled to this grant of Units regardless of the extent to which
the vesting requirements in Section 2 are satisfied.
 
Section 2.  Vesting.
 
(a) Vesting Generally.  No portion of this Award may be received until such
portion shall have vested.  Except as otherwise provided herein, the Units shall
vest in accordance with Exhibit A hereto, provided in each case that the
Participant is then, and since the date of grant has continuously been, employed
by the Corporation or one of its Subsidiaries.  The Participant shall vest in
the Units only if the Participant is continuously employed by the Corporation or
its Subsidiaries from the date the Units are granted through the end of the
vesting period, except as otherwise provided herein or as otherwise provided by
the Committee.  Transfer of employment between the Corporation and its
Subsidiaries, or from one Subsidiary to another, shall not constitute a
separation from employment hereunder, and service time with such entities shall
be aggregated for the purposes of the vesting period.
 

--------------------------------------------------------------------------------


 
(b) Early Vesting Upon Change in Control.  Notwithstanding the vesting schedule
set forth in Exhibit A, but subject to the other terms and conditions set forth
herein, upon the effective date of a Change in Control, all of the Participant’s
unvested Units shall immediately and unconditionally become vested.
 
(c) Vesting Upon Termination of Employment Generally.  If the Participant’s
employment by the Corporation or any of its Subsidiaries is voluntarily or
involuntarily terminated for any reason (excluding death, Disability or
retirement at or after 62 years of age under the terms of the Kaman Corporation
Employees’ Pension Plan (“Retirement”)), the Participant’s right in any Units
that are not vested shall automatically terminate upon the effective date of
such termination of employment with the Corporation and its Subsidiaries and
such Units shall be canceled as provided within the terms of the Plan and shall
be of no further force and effect.  In the event of such termination, the
Corporation, as soon as practicable following the effective date of termination,
shall settle any of the Participant’s vested Units in accordance with Section 3
hereof that have not been otherwise settled prior to such event.
 
(d) Vesting Upon Death, Disability or Retirement.  If the Participant’s
employment by the Corporation or its Subsidiaries is terminated by reason of the
Participant’s death, Disability or Retirement, during the Restriction Period,
then upon the effective date of such event, all of the Participant’s unvested
Units shall immediately and unconditionally become vested.
 
(e) Section 409A.  Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or any portion of the balance, of the
Units is accelerated in connection with the Participant’s Retirement or other
termination of employment (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Corporation),
other than due to death, and if (i) the Participant is a “specified employee”
within the meaning of Section 409A at the time of such termination and (ii) the
payment of such accelerated Units will result in the imposition of additional
tax under Section 409A if paid to you on or within the six (6) month period
following your termination of employment, then the payment of such accelerated
Units otherwise payable to the Participant during such six (6) month period will
accrue and will be paid to the Participant on the date six (6) months and one
(1) day following the date of the Participant’s termination of employment,
unless the Participant dies following his or her termination of employment, in
which case the Units will be paid in shares of Stock to the Participant’s estate
as soon as practicable following the Participant’s death.  It is the intent of
this Agreement to comply with the requirements of Section 409A so that none of
the Units provided under this Agreement or shares of Stock issuable thereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply.  For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
 
2

--------------------------------------------------------------------------------


 
Section 3.  Settlement of Units.
 
(a) Each vested Unit entitles the Participant to receive one share of the
Corporation’s Stock.  As soon as practicable after vesting, and upon compliance
to the satisfaction of the Committee with all requirements under applicable laws
or regulations in connection with such vesting and with the requirements hereof
and of the Plan, each Unit shall be retired and one share of Stock shall be
issued to the Participant in uncertificated form and recorded on the shareholder
records maintained by the Transfer Agent and Registrar of the Corporation’s
Common Stock (the “Transfer Agent”).  The determination of the Committee as to
such compliance shall be final and binding on the Participant.
 
(b) Until such time as shares of Stock have been issued to the Participant
pursuant to Section 3(a) above, the Participant shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights and the right to receive dividends.
 
Section 4.  Transferability.  This Agreement is personal to the Participant, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Award is available, during the Participant’s lifetime, only to the Participant,
and thereafter, only to the Participant’s designated beneficiary.
 
Section 5.  Tax Withholding.  The Participant minimum tax withholding obligation
shall be satisfied through a cash payment, or net issuance of shares. In the
case of a net issuance of shares, the Corporation shall withhold from shares of
Stock to be issued to the Participant a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the minimum tax withholding
amount due.
 
Section 6.  Tax Consequences.  The Corporation makes no representation or
warranty to the Participant as to the tax treatment of the Participant’s receipt
of the Award or vesting of the Units or upon the Participant’s sale or other
disposition of the Stock.  The Participant should rely on his or her own tax
advisors for such advice.
 
Section 7.  No Employment Rights.  No provision of this Agreement shall:
 
(a) confer or be deemed to confer upon the Participant any right to continue in
the employ of the Corporation or any Subsidiary or in any way affect the right
of the Corporation or any Subsidiary to dismiss or otherwise terminate the
Participant’s employment at any time for any reason with or without cause, or
 
(b) be construed to impose upon the Corporation or any Subsidiary any liability
for any forfeiture of Units which may result under this Agreement if the
Participant’s employment is so terminated, or
 
3

--------------------------------------------------------------------------------


 
(c) affect the Corporation’s right to terminate or modify any contractual
relationship with a Participant, who is not an employee of the Corporation or a
Subsidiary.
 
Section 8.  No Liability For Business Acts Or Omissions.  The Participant
recognizes and agrees that the Board or the officers, agents or employees of the
Corporation, including the Committee, in their conduct of the business and
affairs of the Corporation, may cause the Corporation to act, or to omit to act,
in a manner that may, directly or indirectly, prevent the Units from vesting
under this Agreement.  No provision of this Agreement shall be interpreted or
construed to impose any liability upon the Board or any officer, agent or
employee of the Corporation, including the Committee, for any forfeiture of
Units that may result, directly or indirectly, from any such action or omission.
 
Section 9.  Changes in the Underlying Stock.  In the event of recapitalization,
stock split, stock dividend, divisive reorganization or other change in
capitalization affecting the Corporation’s Stock, an appropriate adjustment will
be made in respect of the Units.
 
Section 10.  Interpretation.  This Agreement shall at all times be interpreted,
administered and applied in a manner consistent with the provisions of the Plan.
In the event of any inconsistency between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control and the Plan is
incorporated herein by reference.
 
Section 11.  Amendment; Modification; Waiver.  No provision of this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Committee and shall be agreed to in writing by the
Participant.
 
Section 12.  Complete Agreement.  This Agreement, including the Plan and any
exhibits hereto, contains the entire Agreement of the parties relating to the
subject matter of this Agreement and supersedes any prior agreements or
understandings with respect thereto.
 
Section 13.  Agreement Binding.  This Agreement shall be binding upon and inure
to the benefit of the Corporation, its successors and assigns and the
Participant, his or her heirs, devisees and legal representatives.
 
Section 14.  Legal Representative.  In the event of the Participant’s death or a
judicial determination of his or her incompetence, reference in this Agreement
to the Participant shall be deemed to refer to his or her legal representative,
heirs or devisees, as the case may be.
 
Section 15.  Business Day.  If any event provided for in this Agreement is
scheduled to take place on a day on which the Corporation’s corporate offices
are not open for business, such event shall take place on the next succeeding
day on which the Corporation’s corporate offices are open for business.
 
Section 16.  Titles.  The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.
 
4

--------------------------------------------------------------------------------


 
Section 17.  Notices.
 
(a) Any notice to the Corporation pursuant to any provision of this Agreement
will be deemed to have been delivered when delivered in person to the
Corporation or when deposited in the United States mail, addressed to the
Secretary of the Corporation at the Corporation’s corporate offices, or such
other address as the Corporation may from time to time designate in writing.
 
(b) Any notice to the Participant pursuant to any provision of this Agreement
will be deemed to have been delivered when delivered to the Participant in
person or when deposited in the United States mail, addressed to the
Participant at the address on the employee records of the Corporation or such
other address as he or she may from time to time designate in writing.
 
Section 18.  Governing Law.  The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Connecticut, without giving effect to the conflicts of
laws provisions thereof.


 
[Signature Page Follows]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.




Participant
 
KAMAN CORPORATION
                                        
Signature
 
Neal J. Keating
Name:
 
Chairman, President and Chief Executive Officer



Dated
                 



6

--------------------------------------------------------------------------------




EXHIBIT A


VESTING


Vesting Date
 
Percentage of Restricted Stock Units Vested
 
Qualified Performance Criteria to be Met by Vesting Date, If Applicable
1.
         
2..
         
3.
         
4.
         
5.
         
6.
         
7.
         
8.
         




--------------------------------------------------------------------------------

